The learned official referee has found that respondent, in 1936, in order to consummate a settlement of a pending negligence action in which he was one of the record attorneys for plaintiffs, prepared and delivered a general release which he falsely represented had been executed by one of the plaintiffs when, in fact, it had not been so executed, because that plaintiff, as respondent knew, was mentally and physically incapable of participating in any such act; that in settlement of the pending action he accepted a check, in which the said plaintiff was named as one of the payees, at a time when he knew said plaintiff was dead; that he negotiated the cheek with that plaintiff’s name endorsed thereon when he knew that the signature must have been forged since before he received the check he had been advised that she had died; that with such knowledge he disbursed the proceeds of the cheek, taking a substantial part for himself. A read*865ing of the record clearly shows that the official referee was fully warranted in his findings. Respondent, who is thirty-nine years of age, has been at the Bar for thirteen years. He must have realized the serious consequences of his misconduct if it were disclosed. Under these circumstances, the disbarment of respondent is required, and it is ordered accordingly. Motion to confirm report of official referee granted, respondent disbarred and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.